Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Congzhou Zhou on 2 March 2021.

The application has been amended as follows: 

1.	(Currently Amended) A method for invalidating a previous routing path on switching of a parent node, the method comprising: 
determining, by a common ancestor node of a network, switching of the parent node of a node based on an update message received from the node using a new routing path established based on the switching of the parent node; and 
generating, by the common ancestor node, a No-Path message based on the update message, wherein the No-Path message is for invalidating the previous routing path associated with the node on the switching of the parent node, and 
wherein the update message comprises at least one bit authorizing generation of the No-Path message by the common ancestor node, and the at least one bit is placed in at least one of a target container or a transit information container in the update message.  

established before the switching of the parent node of the node.  

8.	(Currently Amended) The method as claimed in claim 1, wherein the common ancestor node determines the switching of the parent node of the nod
determining a mismatch in a next hop of a routing entry associated with a path sequence pre-stored in the common ancestor node against a next hop of a routing entry associated with a path sequence of the update message received.  

10.	(Currently Amended) The method as claimed in claim 1, wherein the common ancestor node comprises a pre-stored path sequence associated with the node before switching of the parent node, wherein when the update message is received, a path sequence from the update message received is compared with the pre-stored path sequence associated with the node to generate the No-Path message.  

11.	(Canceled) 

12.	(Currently Amended) The method as claimed in claim 1, wherein the No-Path message generated comprises at least one bit, wherein the at least one bit represents reverse flag, wherein the at least one bit is adapted to trigger transmission of 

13.	(Currently Amended) A method for invalidating a previous routing path on switching of a parent node in a network, wherein a common ancestor node is an upstream node common on both of a new routing path and a previous routing path in a Destination Oriented Directed Acyclic Graph (DODAG) representing the network; and wherein the method comprises: 
determining, by the common ancestor node, switching of the parent node associated with a node based on a destination oriented directed acyclic graph advertisement object (DAO) message 
generating, by the common ancestor node, a No-Path destination oriented directed acyclic graph advertisement object (NPDAO) message based on the DAO message, wherein the NPDAO message is for invalidating the previous routing path associated with the node on the switching of the parent node, and 
wherein the DAO message comprises at least one bit authorizing generation of the NPDAO message by the common ancestor node, and the at least one bit is placed in at least one of a target container or a transit information container in the DAO message.  

19.	(Canceled) 

20.	(Currently Amended) The method as claimed in claim 13, wherein the NPDAO message generated comprises at least one bit, wherein the at least one bit represents reverse flag, wherein the at least one bit is adapted to trigger transmission of 

21.	(Currently Amended) An apparatus for invalidating a previous routing path on switching of a parent node, the apparatus comprising: 
a memory; and 
at least one processor, coupled to the memory, for executing a plurality of instructions in the memory, wherein the at least one processor on execution of the instructions is configured to: 
	determine switching of the parent node of a node based on an update message received from the node using a new routing path established based on the switching of the parent node; and 
	generate a No-Path message based on the update message, wherein the No-Path message is for invalidating the previous routing path associated with the node on the switching of the parent node, and 
, and the at least one bit is placed in at least one of a target container or a transit information container in the update message.  

26.	(Currently Amended) The apparatus as claimed in claim 21, wherein the at least one processor is further configured to:
store a path sequence associated with the node before switching of the parent node, wherein when the update message is received, a path sequence from the update message received is compared with a pre-stored path sequence associated with the node to generate the No-Path message.  

27.	(Cancelled)  

28.	(Currently Amended) The apparatus as claimed in claim 21, wherein the No-Path message generated comprises at least one bit, wherein the at least one bit represents reverse flag, wherein the at least one bit is adapted to trigger transmission of 

36.	(Currently Amended) A non-transitory computer-readable medium storing computer instructions for invalidating a previous routing path on switching of a parent node in a network, wherein the medium is used for a common ancestor node, and wherein the computer instructions, when executed by one or more processors in the common ancestor node, cause the one or more processors to: 
receive a destination oriented directed acyclic graph advertisement object (DAO) message from a node; 
determine switching of the parent node of the node based on the DAO message; and 
generate a No-Path destination oriented directed acyclic graph advertisement object (NPDAO) message based on the DAO message, wherein the NPDAO message is for invalidating the previous routing path associated with the node on switching of the parent node, and wherein the DAO message comprises at least one bit authorizing generation of the NPDAO message by , and the at least one bit is placed in at least one of a target container or a transit information container in the DAO message.  

41.	(Currently Amended) The non-transitory computer-readable medium as claimed in claim 36, wherein the NPDAO message generated comprises at least one bit, wherein the at least one bit represents reverse flag, wherein the at least one bit is adapted to trigger transmission of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agarwal et al. (US 2013/0227336) teaches triggering the computation of a new path in response to a failed link by sending a message to the root node.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/2/2021



/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466